Title: To John Adams from C. W. F. Dumas, 12 January 1781
From: Dumas, Charles William Frederic
To: Adams, John



Monsieur

12 janvier 1781



Ce n’est pas proprement le Courier attendu, mais une Lettre des Plénipotentiaires de Petersbourg qui est arrivée, datée du 19 Dec. O.S. dernier, annonçant que l’Impératrice étoit contente de tout, quelle avoit vu les 2 derniers Memes. Britanniques présentés par S. J. Y. à L. h. P., et qu’elle en avoit été plus indignée qu’étonnée: que la Signature devoit se faire le 23e. O.S. c’est-à-dire, 4 jours après qu’alors les Plenipotentiaires déploieroient le Caractere d’Ambassadeurs extraordinaires, et que tout de suite ils expédieroient un autre Courier, avec la convention signée. On attend donc ce dernier à tout moment; et alors on publiera le Manifeste. Ce petit délai n’est que pure formalité. En attendant, on Résolut hier de distribuer des Lettres de marque aux Armateurs, (et ordres aussi aux Vaisseaux de l’Etat) pour saisir tout ce qu’ils pourront sur les Anglois: et elles s’expédient aujourd’hui. Vous pouvez compter sur l’exactitude et la vérité de ce que j’ai l’honneur de vous marquer, comme aussi sur ma ponctualité à vous informer officiellement de tout ce qui s’ensuivra; comme je compterai de mon côté sur vous, pour faire connoître au Congrès que ces avis viennent de ma part.
J’espere que vous avez fait le voyage à Amsterdam en parfaite santé. Agréez les honneurs de ma femme et de ma fille, et les assurances du respect et de l’attachement sincere avec lequel je suis pour toujours Monsieur Votre très-humble & très obéissant serviteur

Dumas


La Décision de la Cour d’Hollde., concernant la conduite d’Am­sterdam, ne pourra avoir lieu qu’à la mi-fevrier: mais on sait d’avance qu’elle sera bonne.
Réponse, s’il vous plait, pour Savoir Si cette Lettre vous est bien parvenue, et bien conditionnée.

